IN THE COURT OF APPEALS OF NORTH CAROLINA

                                         No. COA15-1195

                                        Filed: 17 May 2016

Cumberland County, Nos. 08-JT-151 and 11-JT-61

IN THE MATTER OF: C.A.D. and B.E.R. (Minor Juveniles)




        Appeal by Respondent-Mother from a permanency planning order entered 20

March 2014, and an order terminating her parental rights entered 9 July 2015 by

Judge Edward A. Pone in Cumberland County District Court. Heard in the Court of

Appeals 13 April 2016.


        Staff Attorney Elizabeth Kennedy-Gurnee for Cumberland County Department
        of Social Services.

        Mary McCullers Reece for Respondent-Mother.

        Matthew D. Wunsche for Guardian ad Litem.


        HUNTER, JR., Robert N., Judge.


        Respondent-Mother Tabitha Nicole Rogers (“Respondent”) appeals following

an order terminating her parental rights to her minor children “Beth” and “Charlie.”1



        1  Pseudonyms have been used to protect the minor children. N.C. App. Rule 3.1(b). In an
effort to highlight the conduct of the adults in this case, the Court has not used pseudonyms to protect
the adults because they were not “under the age of eighteen at the time of the proceedings in the trial
division . . . .” See Id.
                                   IN RE: C.A.D., B.E.R.

                                     Opinion of the Court



We hold the trial court did not abuse its discretion in terminating Respondent’s

parental rights to serve Beth’s and Charlie’s best interests.

                       I. Factual and Procedural Background

       Since 2002, the Cumberland County Department of Social Services (“DSS”)

visited Respondent’s home over nine times for child protective service referrals. She

is the biological mother of four children, “Richard,” Beth, “Oliver” (now deceased), and

Charlie.2   Samuel Nolan is Beth’s legal father.            Brian Phillip “Tank” Davis is

Respondent’s boyfriend and Charlie’s putative father. Cory Bavousett is Richard’s

father and Christopher Morrison is Richard’s putative father. Oliver’s biological

father is unidentified in the record.

       Respondent lives in a two-bedroom single-wide trailer with her three children

Oliver, Beth, and Richard, her parents Marjorie Rogers and Graham Rogers, Jr. ( the

“maternal grandparents”), her boyfriend Brian Phillip “Tank” Davis, and her brother

Graham Rogers III. She is unemployed. Charlie had not yet been born into this

environment. On 18 March 2008, social worker Yvette Jordan (Cumberland County

DSS) visited the home to investigate a referral, which came from a 911 call from a

member of this household.

       Ms. Jordan walked into “clutter, disarray and squalor” that engulfed the

residents. Oliver, Richard’s and Beth’s ten-month-old baby brother, lain dead, his


       2 Richard, the eldest, was born in 2002. Beth was born in 2005. Oliver was born in 2007.
Charlie was born in 2008.

                                             -2-
                                   IN RE: C.A.D., B.E.R.

                                     Opinion of the Court



body decomposing “for an undetermined period of time.” Bruises distorted his face,

chest, arms, and legs. A sore left the flesh of his arm open and exposed. His skin was

purple and lifeless, “slippage indicat[ed] he had been dead for a period of time.” When

asked about Oliver’s death, Tabitha Rogers, Graham Rogers III, Marjorie Rogers,

Graham Rogers Jr., and Brian Phillip “Tank” Davis, could not, or would not, give an

explanation.    The trial court heard allegations Brian Phillip “Tank” Davis had

harmed Oliver. After an autopsy on Oliver’s body, the examiner determined “there

were total inconsistencies between the adults’ statements and the time [of Oliver’s

death.”]

       The home was “infested with roaches, had dirty diapers on the floor . . . piles

of dirty clothes . . . one baby’s bottle containing a dark liquid substance . . . [and] [t]he

home smelled of urine and had a strong animal smell as well.” “There was very little

food in the home, [and] there was no food or formula for [Oliver] in the home.”

       Beth, then three years old, was “covered in dirt and she had a strong urine

smell on her body.” Scratches painted her legs, feet, and face. She was dressed unfit

for the March weather. When taken to the hospital for her injuries, Beth “had to be

bathed before the doctor could examine her.”

       Her five-year-old brother, Richard, wore disturbing injuries. Richard “had a

rash under his left arm and a healing gash on top o[f] his head.” When asked about




                                            -3-
                                IN RE: C.A.D., B.E.R.

                                  Opinion of the Court



the gash, Richard “replied that he could not talk about it.” Like Beth, doctors had to

bathe him before he could be examined.

      The record discloses no criminal charges filed in this matter.

      On the day after Ms. Jordan’s visitation, DSS filed a verified juvenile petition

alleging Beth and Richard were abused, neglected, and dependent. Cumberland

County District Court Judge Edward A. Pone immediately ordered non-secure

custody of the juveniles and placed them into foster care and therapy. While in foster

care, the children evidenced “significant [] developmental delays.”

      On 5 August 2008, Judge Pone adjudicated Beth and Richard as “neglected”

and dismissed the allegations of abuse and dependency. Judge Pone found “[r]eturn

of the juveniles to the Respondent[] would be contrary to the welfare and best interest

of the juveniles in as much as additional services are needed.” Judge Pone found

Beth’s and Richard’s home “an injurious environment,” and the family “has a long

history of involvement with Child Protective Services,” and it was “imperative” for

the children to reside in a clean and safe environment.

      To achieve this end, Judge Pone ordered Respondent to enroll in parenting

classes, and put the children in continued therapy and foster care. The record shows

Respondent “by and through her counsel, admitted and stipulated that the juveniles

were neglected.” The record does not disclose what party, if any, recommended the

children be reunified with Respondent and/or the maternal grandparents.



                                         -4-
                                IN RE: C.A.D., B.E.R.

                                  Opinion of the Court



Notwithstanding this lack, Judge Pone statutorily set the permanent plan as

reunification with Respondent. See In re L.M.T., A.M.T., 367 N.C. 165, 167, 752
S.E.2d 453, 455 (2013) (citing N.C. Gen. Stat. § 7B-507(b) (2011)). DSS devised “a

plan of structure for the family” which included intensive in-home services.

      In September 2008, Respondent gave birth to her fourth child, Charlie. On 21

November 2008, Judge Pone ordered Beth and Richard to be transitioned back into

the home with Respondent and the maternal grandparents. The record does not

disclose what party advocated for this transition. Judge Pone ordered the family to

participate in intensive in-home services and therapy, and set the following

boundaries recommended by Richard’s therapist:

             a. [Richard] should have his own bed and space and
             preferably his own bedroom;

             b. [Richard] should sleep by himself in his own bed;

             c. [Richard] should not sleep with “Mr. and Mrs. Rogers.”

             d. The caregivers should not possess or access pornography
             in the home or on the property where [Richard] resides.

             e. The caregivers should maintain personal boundaries
             when in the presence of [Richard] by always being fully
             clothed i.e. underwear, pants, bra and shirts.

             f. [Richard] should not be responsible for the care giving or
             disciplining of any children including his siblings i.e.
             diaper changing, carrying, etc. . . .

             h. [Richard] should have no contact with [Brian Phillip
             “Tank” Davis] by phone, in person, by written


                                         -5-
                                 IN RE: C.A.D., B.E.R.

                                   Opinion of the Court



             correspondence, or by seeing pictures. . . .

             o. Ms. Tabitha Rogers should receive psychoeducation . . . .

             q. Graham and Marjorie              Rogers     should   receive
             psychoeducation . . . .

      On 18 August 2009, Judge Pone gave Respondent and the maternal

grandparents joint legal and physical custody of Beth and Richard, with Respondent

having primary custody. Judge Pone found, “it would be inappropriate to enter any

type of visitation order as to Samuel Nolan or Brian ‘Tank’ Davis. In fact, the Court

specifically finds that any visitation with the Respondent Brian “Tank” Davis would

be contrary to the welfare and best interest of the juveniles.” Accordingly, Judge Pone

ordered, “[t]here shall be absolutely no contact allowed with [Brian Phillip “Tank”

Davis] and either of the juveniles, most specifically [Richard]. That a violation of this

[no contact] shall be considered as direct contempt of the Court and will be punishable

by incarceration for the maximum period allowed by law.”

      On 3 February 2011, DSS visited Respondent’s home after receiving another

child protective service referral. Social worker, Lakendrick Smith, visited the home,

where DSS had found Oliver’s dead body decomposing some three years prior.

      During his investigation, Mr. Smith found bugs and dirty dishes throughout

the trailer. Mr. Smith learned Brian Phillip “Tank” Davis had violated the trial

court’s no-contact order and lived at the trailer, where he fought pit bulls in front of




                                          -6-
                                  IN RE: C.A.D., B.E.R.

                                    Opinion of the Court



Beth, Richard, and Charlie. Beth, now five years old, was mature enough to describe

the adult conduct in her home environment. She told DSS the following:

             8. [Mommy and Brian Phillip “Tank” Davis] make their
             own cigarettes and those cigarettes smell funny. [] [T]hey
             call it weed. That weed looks brown and they get it out of
             a clear plastic bag. [They] smoke weed. . . .

             10. [Richard] touched [me] in [my] private area. [He] sits
             on [my] face when [I’m] in the bed and he doesn’t have any
             clothes on.

             11. [Richard] touches [my] private area between [my] legs
             when [I] ha[ve] [my] clothes on and [I] always tell[] on him
             and [] [Mommy] says “go back to bed.”

             12. [My] daddy (Brian “Tank” Davis) has dogs (pit bulls),
             and the dogs hurt each other sometimes. [T]he dogs, Macy
             and Hooch got in a fight and Macy has a lot of stitches.

             13. [] “[M]ommy gets hurt because daddy [Brian Phillip
             “Tank” Davis] hits [M]ommy” and [I] see[] [it]. [I] “beat[]
             daddy [Brian Phillip “Tank” Davis] up when he hits []
             [M]ommy and he just throws [me] down on the bed.”

Respondent denied she and Brian Phillip “Tank” Davis engaged in any domestic

violence. Respondent denied using marijuana, though she “stated she couldn’t pass

a drug test and she had last used marijuana about fifteen days [prior].” Graham

Rogers, Jr. and Marjorie Rogers still lived at the home while this was happening.

      On 4 February 2011, DSS obtained non-secured custody of Beth, Richard, and

Charlie, and filed a verified juvenile petition alleging the children were neglected and

dependent. DSS alleged the home environment was injurious to the children and

that all of the adults had violated the trial court’s order.

                                           -7-
                                IN RE: C.A.D., B.E.R.

                                 Opinion of the Court



      On 7 February 2011, DSS filed a motion for show cause and contempt to have

the trial court hold Respondent in contempt for violating the no-contact order. On 13

December 2011, DSS voluntarily dismissed the motion for contempt in exchange for

the following stipulations from Respondent and the maternal grandparents:

             The parties agree to the following stipulation:
             Neglect Based on: improper supervision and injurious
             environment[;]
             Dependency Based on: inability to care for the juveniles
             and lack of an appropriate alternative child care plan.

             As a factual basis for the above stipulation, the parties
             agree and consent to the following . . . .
             3. The parties admit that Brian “Tank” Davis was allowed
             contact with the juveniles in violation of the Court’s
             previous order(s).

             4. That Tabitha Rogers admits to having a continuing
             relationship with Brian “Tank” Davis between
             approximately August 3, 2009, and approximately
             February 4, 2011, wherein she allowed her children [Beth,
             Richard, and Charlie] to be around him on a regular and
             continuing basis.

             5. That Graham and Marjorie Rogers were aware of
             Tabitha Rogers’ continued relationship with Brian “Tank”
             Davis and that the juveniles . . . were around him on a
             regular and continuing basis.

             6. The juvenile [Beth] has reported that her “mommy gets
             hurt because daddy hits mommy” and she sees this. She
             reports that she “beats her daddy up when he hits her
             mommy and he just throws her down on the bed.”

             7. [The home] was found to be in a disarray and in an
             unsafe condition for the juveniles to live in . . . .



                                        -8-
                                IN RE: C.A.D., B.E.R.

                                 Opinion of the Court



             9. That disclosures from the juveniles have indicated that
             sexually inappropriate behavior occurred.

             10. That Tabitha Rogers admits to the regular use of
             marijuana between August 3, 2009, and February 4, 2011.

             11. That [Richard] was prescribed various necessary
             medications . . . [and he] was out of his prescribed
             medications and Tabitha Rogers had not consistently
             followed through with his necessary mental health
             treatment.

      Judge Pone held hearings for the adjudication and disposition of Beth, Charlie,

and Richard on 13 and 15 December 2011. The parties stipulated that the children

were neglected and the home environment was “injurious to their welfare.” Judge

Pone adjudicated the children as neglected and dependent and placed them into foster

care. Judge Pone set the matter for permanency planning review on 1 February 2012.

      The court system and DSS made “extraordinary efforts” to reunify the children

with Respondent and the maternal grandparents, but they did not utilize the

resources and opportunities given to them. Judge Pone set the permanent plan as

reunification with Respondent and the maternal grandparents and ordered

Respondent to complete a psychological evaluation and parenting assessment. Judge

Pone ordered DSS to continue providing foster care for the children.

      While her children were in foster care, Respondent moved from her parents’

trailer into Brian Phillip “Tank” Davis’ motel room. At a 7 March 2013 hearing,

Respondent told the trial court she wanted the maternal grandparents to have legal



                                        -9-
                                IN RE: C.A.D., B.E.R.

                                 Opinion of the Court



and physical custody of the children, as well as guardianship. The guardian ad litem

“highly opposed” this. Judge Pone noted the history of court intervention in the case

and stated, “once [DSS’s] and the [trial] Court’s involvement ceased, the same issues

resurfaced.” Judge Pone found it was contrary to the children’s best interests to

return them to Respondent or the maternal grandparents and ordered DSS to take

legal and physical custody of the children. Judge Pone changed the permanent plan

to custody with court approved caretakers concurrent with adoption. The maternal

grandparents did not appeal this permanency plan.

      On 30 June 2014, DSS filed a petition to terminate Respondent’s parental

rights, and the rights of the uninvolved fathers. Due to the trial court’s scheduling

conflicts, Richard was dismissed from the termination of parental rights petition on

11 March 2015, and his case was set for resolution on a future date.

      While the termination of parental rights matter was pending, North Carolina

Child Protective Services opened an adverse investigation into Beth’s and Charlie’s

temporary foster parents who were probable adoptive parents. The result of this

investigation left Beth and Charlie with no proposed adoptive parent at the

termination of parental rights hearing.

      The parties were heard on the termination of parental rights petition 23–27

February 2015 and 27 March 2015. Judge Pone found the following inter alia:

             THE COURT, AFTER REVIEWING THE EVIDENCE,
             RECORD, SWORN TESTIMONY AND ARGUMENTS


                                          - 10 -
                   IN RE: C.A.D., B.E.R.

                     Opinion of the Court



PRESENTED, MAKES THE FOLLOWING FINDING, BY
CLEAR, COGENT, AND CONVINCING EVIDENCE:

66. [T]his was, and has always been, much more than a
case of a dirty house. This time, there was domestic
violence witnessed by [Beth] between the Respondents and
she was able to describe substance abuse and drug and
alcohol use by the Respondents. The Respondent Mother
admitted regular drug use between August 3, 2009 and
February 4, 2011. . . .

93. Clearly, the Respondents neglected the juveniles—both
in 2008 and again in 2011. There has not been any
substantial change in circumstances. The likelihood of
neglect recurring is great. The juveniles were neglected
and brought into care in 2008; they were returned home
and in 2011 they returned neglected. It is clear that there
is a substantial likelihood of the repetition of the neglect
should the juveniles be returned home.

94. The Respondents have significant instability. Today,
they say they have been stable in the current [address] for
twelve (12) months. Yet, sheriff’s deputies tried to locate
the Respondent Mother at this address on two (2) separate
occasions without success in the child support matter. . . .

101. The Respondent Mother has been less than candid
with this Court at various time[s] throughout these
proceedings . . . .

105. At [the] time [of the 18 March 2008 DSS petition], the
juvenile [Oliver] had died in the home, and the home was
in a deplorable and toxic condition.          There were
considerable questions surrounding the death of the
juvenile; questions that still linger today. The Court,
however, moved forward; over a period of time, and by
August 3, 2009, the juveniles had been returned to the
Respondent Mother and the maternal grandparents to
what was believed to be a safe and nurturing environment.
...


                            - 11 -
                   IN RE: C.A.D., B.E.R.

                     Opinion of the Court




108. Each of the Respondents has acted in a manner that
is inconsistent with the constitutionally protected status as
a parent, and none of the Respondents is a fit or proper
person for the care, custody, and control of the juveniles.
Each of these Respondents have abdicated their
requirements as parents. . . .

117. Moreover, this Court is not satisfied that there has
been any fundamental change in the family culture which
led to two (2) adjudications of neglect, and the death of one
juvenile since 2008.

118. This Court does not have a crystal ball; no one can
predict every detail in the future. However, the history in
this case clearly indicates the likelihood of neglect being
repeated should the juveniles be returned. The risk of such
neglect is extraordinarily high.

119. The Court took a chance in 2009. Services were
provided and the plan of reunification was implemented,
only to have the juveniles returned in approximately
eighteen (18) months. The fact is, the conditions are likely
to have reverted much sooner than that. [Brian Phillip
“Tank” Davis] had resumed his contact in, by his own
testimony, a couple of months and the environment
returned to being injurious and hazardous.

120. The Respondents . . . have demonstrated a pattern of
failing to provide appropriate care and supervision for the
juveniles; it is highly probable that such neglect would be
repeated if custody of the juveniles were returned to any of
the Respondents. . . .

128. To this date, none of the adults charged with caring
for these children, including the Respondents, have offered
any plausible explanation as to how—with at least four
adults in the home—the juvenile [Oliver] died and had
started to decompose without any of them knowing it. It is
beyond this Court’s comprehension.


                            - 12 -
                     IN RE: C.A.D., B.E.R.

                       Opinion of the Court




               DISPOSITIONAL FINDINGS

3. The juveniles are of tender years. [Beth] . . . is currently
ten (10) years old, and [Charlie] . . . is currently six (6) years
old.

4. The likelihood of adoption for the juveniles is good. . . .
The testimony provided is that the juveniles behaviorally
are very good. . . .

5. That a termination of parental rights will assist in the
accomplishment of the permanent plan; the permanent
plan has been set to adoption and terminating the parental
rights of the Respondents will be necessary in achieving
that plan. . . .

6. There is a minimal bond between [Charlie] and the
Respondents. [He] was removed from the home of the
Respondents at an early age, and has been in foster care
since that time. [Beth] remains very bonded to the
Respondent Mother, and loves the Respondent Mother
dearly. . . .

7. That at this time, there is not a proposed adoptive
parent. The previous placement providers now have an
open CPS investigation; this was a tragic turn of events.
Those circumstances were unforeseeable. The Court has
received this information for the first time on this date.

8. The juveniles are in a very tragic situation. That it is
clear the juveniles were seriously neglected by the
Respondents; the juvenile [Beth] on two occasions now.
The Respondents woefully failed these juveniles. The
conditions which led to removal were not alleviated.

9. These juveniles, tragically, have now been failed again,
by a system wherein things are not perfect. Just as the
Court was unable to foresee the reinstitution of neglect
following the 2009 reunification with the Respondents, no


                              - 13 -
                                 IN RE: C.A.D., B.E.R.

                                  Opinion of the Court



             one was able to foresee the current situation with the
             former placement providers. . . .

             12. Even absent a current approved adoptive parent, these
             juveniles deserve an opportunity to move forward as best
             they can, and it is therefore in the juveniles’ best interests
             that the parental rights of the Respondents be terminated.

Judge Pone found it was in Beth’s and Charlie’s best interests to terminate

Respondent’s parental rights and awarded DSS custody of the children for placement

in foster care. Respondent timely filed her notice of appeal 10 July 2015.

                              II. Standard of Review

      “This Court reviews an order that ceases reunification efforts to determine

whether the trial court made appropriate findings, whether the findings are based

upon credible evidence, whether the findings of fact support the trial court’s

conclusions, and whether the trial court abused its discretion with respect to

disposition.” In re C.M., 183 N.C. App. 207, 213, 644 S.E.2d 588, 594 (2007). “‘An

abuse of discretion occurs when the trial court’s ruling is so arbitrary that it could

not have been the result of a reasoned decision.’” In re N.G., 186 N.C. App. 1, 10-11,

650 S.E.2d 45, 51 (2007) (quoting In re Robinson, 151 N.C. App. 733, 737, 567 S.E.2d
227, 229 (2002)), aff’d per curiam, 362 N.C. 229, 657 S.E.2d 355 (2008).

      “The standard of review in termination of parental rights cases is whether the

findings of fact are supported by clear, cogent and convincing evidence and whether

these findings, in turn, support the conclusions of law. We then consider, based on

the grounds found for termination, whether the trial court abused its discretion in

                                         - 14 -
                                IN RE: C.A.D., B.E.R.

                                  Opinion of the Court



finding termination to be in the best interest of the child.” In re Shepard, 162 N.C.

App. 215, 221-22, 591 S.E.2d 1, 6 (citation and quotation marks omitted), disc. review

denied sub nom. See also In re D.S., 358 N.C. 543, 599 S.E.2d 42 (2004).

                                    III. Analysis

      First, Respondent contends the trial court erred in ceasing reunification efforts

in its 20 March 2013 permanency plan because the children should have been placed

with the maternal grandparents. Second, Respondent contends the trial court abused

its discretion in terminating her parental rights because the findings do not support

the conclusions of law. We disagree.

      When a trial court orders DSS to take non-secure custody of a juvenile as part

of a permanency plan, the trial court must make findings that: (1) the juvenile’s

continuation or return to the home is contrary to their health and safety; (2) the

county DSS office has made reasonable efforts to prevent the need for placement of

the juvenile; and (3) shall specify that the juvenile’s placement and care is DSS’s

responsibility and that DSS shall provide or arrange for foster care or other

placement, unless the court orders a specific placement. N.C. Gen. Stat. § 7B-507(a)

(2015).

      Respondent does not contend the trial court failed to make these findings or

abused its discretion in making adoption the permanency plan. Rather, Respondent




                                         - 15 -
                                 IN RE: C.A.D., B.E.R.

                                   Opinion of the Court



contends the “maternal grandparents offered a safe, loving home, [and] the trial

court’s permanent plan of adoption or placement with a non-relative was error.”

       “Only a ‘party aggrieved’ may appeal from an order or judgment of the trial

division.” Culton v. Culton, 327 N.C. 624, 625, 398 S.E.2d 323, 324 (1990) (quoting

N.C. Gen. Stat. § 1-271) (citations omitted). “An aggrieved party is one whose rights

have been directly and injuriously affected by the action of the court.” Culton, 327
N.C. at 625–26, 398 S.E.2d at 324–25 (citations omitted).         Here, the maternal

grandparents have not appealed the trial court’s permanency plan. They do not

complain of the court’s findings of fact or conclusions of law, and they do not complain

they were injuriously affected by the trial court’s decision to pursue adoption.

Respondent cannot claim an injury on their behalf. Therefore, she has no standing

to raise her first claim.

       Presuming that Respondent could assert standing, the clear, cogent, and

convincing evidence shows Beth’s and Charlie’s health and safety were endangered

by Respondent, the maternal grandparents, and the home they lived in together. We

hold the trial court made findings based upon credible evidence and the findings

support the trial court’s conclusions.     We hold the trial court did not abuse its

discretion in choosing adoption for the permanency plan.

       Second, we review the termination of Respondent’s parental rights. After a

trial court finds that one or more grounds for terminating parental rights exists, the



                                          - 16 -
                                 IN RE: C.A.D., B.E.R.

                                   Opinion of the Court



court must determine if terminating parental rights is in the juvenile’s best interest.

N.C. Gen. Stat. § 7B-1110(a) (2015). To determine the best interests of the child, the

court must consider the following criteria:

             (1) The age of the juvenile.
             (2) The likelihood of adoption of the juvenile.
             (3) Whether the termination of parental rights will aid in
             the accomplishment of the permanent plan for the juvenile.
             (4) The bond between the juvenile and the parent.
             (5) The quality of the relationship between the juvenile and
             the proposed adoptive parent, guardian, custodian, or other
             permanent placement.
             (6) Any relevant consideration.

Id. While the trial court must consider all of these factors, it is only required to make

written findings regarding the relevant factors. See In re D.H., 232 N.C. App. 217,

221–22, 753 S.E.2d 732, 735 (2014).

      Respondent contends the trial court should have awarded the maternal

grandparents custody of Beth and Charlie in an effort to keep the family together.

Our Court has held, “[a] trial court may, but is not required to, consider the

availability of a relative during the dispositional phase of a hearing to terminate

parental rights.” In re M.M., 200 N.C. App. 248, 684 S.E.2d 463 (2009), disc. review

denied, 364 N.C. 241, 698 S.E.2d 401 (2010) (citation omitted).               Therefore,

Respondent’s contention is not determinative of this matter.

      It is well settled that the child’s best interests are paramount to the parent’s

interests when the two are in conflict. N.C. Gen. Stat. § 7B-1100(3) (2015); see also

In re Montgomery, 311 N.C. 101, 109, 316 S.E.2d 246, 252 (1984) (“As we stated in

                                          - 17 -
                                  IN RE: C.A.D., B.E.R.

                                    Opinion of the Court



Wilson v. Wilson, 269 N.C. 676, 678, 153 S.E.2d 349, 351 (1967), “[t]he welfare or best

interest of the child is always to be treated as the paramount consideration to which

even parental love must yield . . . .”).

       Here, the trial court considered all six of the section 7B-1100(a) factors and the

possibility of placing Beth and Charlie with the maternal grandparents. The trial

court’s written findings show careful reflection upon all of these factors, and the

history of neglect that Beth and Charlie faced in the home with Respondent and the

maternal grandparents. Despite Respondent’s contentions, Beth’s and Charlie’s best

interests have not been served by their maternal grandparents. Like Respondent,

the maternal grandparents repeatedly failed to meet Beth’s, Charlie’s, and Richard’s

needs, and created a home environment where a child, Oliver, died and decomposed

for some time, without any explanation from the four adults living in the home. The

record also shows Respondent stipulated to Beth’s and Charlie’s neglect multiple

times, and admitted violating court orders.

       Accordingly, we hold the trial court’s findings of fact are supported by clear,

cogent, and convincing evidence, and the findings support the conclusions of law. We

hold the trial court did not abuse its discretion in terminating Respondent’s parental

rights to serve the best interests of Beth and Charlie. We observe this just result took

almost seven years to achieve since the death of Oliver, a tragic delay.

                                     IV. Conclusion



                                           - 18 -
                          IN RE: C.A.D., B.E.R.

                            Opinion of the Court



For the foregoing reasons, we affirm the trial court.

AFFIRMED.

Judge CALABRIA and TYSON concur.




                                   - 19 -